DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5-6, and 17 are objected to because of the following informalities:  
On Line 2 of claim 5, “abberations” should actually be --aberrations--.
On Line 2 of claim 6, “charactaristics” should actually be --characteristics--.  
On Line 12 of claim 17, there should be a “.” after “one or more optical system related contributions to the detected light”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without knowing how to separate the system-related contributions to the In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
The method of claim 1, and the system of claim 17, recite illuminating a known structure and detecting reflected light, but it is unclear to a practitioner how one would distinguish between and separate system-related and structure-related contributions to this detected light given no further information in the claims.  A review of the specification yields only the following: “As evident from Eq. 2 above, the ability to separate system-related from application- dependent contributions to the measures signal, i.e. light response, allows a unique approach for characterization of the optical measurement system” (Page 18, 5th ¶).  Equation (2) is not described in a way that one of ordinary skill in the art would ascertain which terms describe system-related contributions, which terms describe structure-related contributions, how one would arrive at this equation, or how one would perform the separation. 

    PNG
    media_image1.png
    62
    588
    media_image1.png
    Greyscale

 	The absence of any working examples in the specification and the lack of direction provided by the inventor contribute to the difficulty for an ordinary practitioner to follow and repeat this method.   

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Claims 1 and 17 recite separating optical system-related contributions to the detected light from structure-related contributions to the detected light.  However, aside from a citation to Eq. 2, the specification contains no description of what these contributions are, how they are determined, or how the separation is performed.  The specification discloses that the total measured intensity is given by:    

    PNG
    media_image1.png
    62
    588
    media_image1.png
    Greyscale

 	Inventor discloses C1, C2, and C12 as mixing factors (Page 9, 2nd ¶), but not how they are calculated, stating only that they “depend only on the optical system characteristics” (Page 9, 3rd ¶).  Absent an algorithm, this information is insufficient for one or ordinary skill in the art to calculate the mixing factors for an optical system.  For the above equation, Inventor fails to provide any indication of which term(s) represent the system-related contributions, which term(s) represent the structure-related contributions, or how system-related and structure-related contributions are distinguished and isolated in the final, interference, term.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Claim 6 recites “and (ii) one or more expected optical related contributions to an expected.” The claim is left incomplete.  Therefore, for purposes of examination, the Examiner assumes that it should read: --and (ii) one or more expected optical related contributions to an expected detected light.--
Claim 16 recites the limitation "the first region and the second region" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, for purposes of examination, the Examiner assumes that this claim should actually depend on claim 7.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2008/0018887), hereinafter Chen.

Claims 1,17: Chen discloses an optical system (Fig. 7), and corresponding method, configured to measure patterned structures, the optical system comprises:
an optical measurement device configured to perform one or more optical measurements on a known structure (70), wherein each optical measurement comprises illuminating (with light 72) the known structure (70) with a measurement spot [0121] and detecting (with detectors 96/98) light reflected from the known structure (70) [0127], and
a processor (Fig. 5) that is configured to:
separate (i) one or more optical system related contributions to the detected light, from (ii) one or more known structure related contributions to the detected light (by way of calibration) [0097]; and
0098].

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Verstappen et al. (US 2008/0117434), hereinafter Verstappen.

Claims 4-5: Chen discloses determining one or more characteristics on the optical system (inherent through calibration) [0098], but is silent with respect to wherein the one or more characteristics of an optical system comprises one or more optical aberrations of the optical system.
 	Verstappen, however, in the same field of endeavor of semiconductor wafer processing, discloses detecting a measurement signal from a known structure and comparing determining a difference between (i) one or more optical system related contributions to the detected light (the measurement signal), and (ii) one or more expected optical related contributions to an expected detected light (calculated signal based on a model profile) [0066], wherein the difference is due to an optical aberration (inherent).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chen’s method by determining the difference between a measured and expected signal for the purpose of reconstructing a target object on a substrate (Verstappen [0065-0066]).

Claim 6: Chen discloses determining one or more characteristics on the optical system (inherent through calibration) [0098], but is silent with respect to how the determination is made.
 	Verstappen, however, in the same field of endeavor of semiconductor wafer processing, discloses detecting a measurement signal from a known structure and comparing determining a difference between (i) one or more optical system related contributions to the detected light (the measurement signal), and (ii) 0066].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chen’s method by determining the difference between a measured and expected signal for the purpose of reconstructing a target object on a substrate (Verstappen [0065-0066]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Opsal et al. (US 2004/0267490), hereinafter Opsal.

Claim 12: Chen is silent with respect to performing optical critical dimension measurements.
 	Opsal, however, in the same field of endeavor of metrology, discloses performing optical critical dimension measurements [0023].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chen’s method by performing measurements of optical critical dimension on the known structure for the purpose of using feedforward techniques to improve metrology measurements for various parameters (Opsal, Abstract).

 	




Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896

	
lll